Citation Nr: 0924804	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation for the 
Veteran's service connected right knee disability, residuals 
of a torn medial meniscus, currently evaluated as 10 percent 
disabling, with a separate 10 percent evaluation for 
arthritis of the knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 
1977, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted the Veteran entitlement to a right 
knee disability at a 10 percent evaluation.  During the 
course of this appeal, the Veteran was granted an additional 
10 percent evaluation for his right knee; therefore the issue 
in appellate status is as noted above.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in May 
2009.

The Board points out that the veteran indicated, in his 
hearing testimony before the Board, that he preferred to have 
Disabled American Veterans as his representative, and had 
filed paperwork to that effect; however, the only record on 
file is an appointment form showing the veteran is 
represented by Vietnam Veterans of America, and there is no 
indication that this form has been revoked.  A specific claim 
may be prosecuted at any one time by only one recognized 
organization, attorney, agent, or other person properly 
designated to represent the veteran.  38 C.F.R. § 20.601.  To 
designate a recognized organization as his or her 
representative, an appellant must execute VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  A properly filed designation made prior to 
appeal will continue to be honored, unless it has been 
revoked by the appellant, or unless the representation is 
properly withdrawn.  38 C.F.R. § 20.602.  Therefore, on 
remand, the RO must also clarify the Veteran's representation 
in this case.  

The Board also notes that the Veteran recently appeared to be 
attempting to file a new claim of entitlement to individual 
unemployability; as such, this issue is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, in his hearing testimony before the Board, 
indicated that he wanted to have a further VA evaluation of 
his right knee.  Specifically, he noted that it had been over 
two years since his last VA examination, and he felt that his 
disability had increased in severity, including such symptoms 
as reduced range of motion and more severe "popping" 
sensations.  A review of the Veteran's claims file shows that 
the Veteran was last examined for this disability in February 
2006.  As it has been over three years since the Veteran's 
last VA examination pertaining to this disability, and as the 
Veteran is alleging specific increased symptomatology which 
is pertinent to the applicable rating criteria governing this 
disability, the Board finds that it must remand this issue in 
order that the Veteran be given a VA examination that 
accurately reflects the Veteran's present level of disability 
due to his service connected right knee disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The Veteran should be scheduled for a 
VA examination in order to determine 
the current severity of his service 
connected right knee disability.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review before the examination.  Any 
testing deemed necessary should be 
performed.  The examiner must 
specifically comment on the Veteran's 
level of functional impairment as per 
DeLuca, if any, due to his service 
connected disabilities.

2.	Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to an increased rating for 
his service connected right knee 
disability.  If any benefits sought are 
not granted, the Veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

